257 P.3d 511 (2011)
2011 UT App 207
WEST VALLEY CITY, Plaintiff and Appellee,
v.
Elham NEILSON, Defendant and Appellant.
No. 20110249-CA.
Court of Appeals of Utah.
June 30, 2011.
Elham Neilson, Salt Lake City, Appellant Pro Se.
Bradley A. Jeppsen, West Valley City, for Appellee.
Before Judges DAVIS, ORME, and ROTH.

DECISION
PER CURIAM:
¶ 1 Elham Neilson seeks to appeal her misdemeanor convictions. This appeal is before the court on a sua sponte motion for summary disposition based upon lack of jurisdiction. We dismiss the appeal for lack of jurisdiction.
¶ 2 Utah Code section 78A-7-118 provides that where a justice court decision has been appealed to the district court for a trial de novo, "[t]he decision of the district court is final and may not be appealed unless the district court rules on the constitutionality of a statute or ordinance." Utah Code Ann. § 78A-7-118(7) (2008). Absent a ruling on the constitutionality of a statute or ordinance, the decision of the district court is final and this court lacks jurisdiction to consider an appeal therefrom. See State v. Hinson, 966 P.2d 273, 277 (Utah Ct.App.1998).
*512 ¶ 3 Neilson was convicted of class C misdemeanors in the West Valley City Justice Court. Neilson appealed the justice court's convictions to the district court for a trial de novo pursuant to Utah Code section 78A-7-118(1). See Utah Code Ann. § 78A-7-118(1). On March 3, 2011, the district court also convicted Neilson of the class C misdemeanors. The district court did not rule on the constitutionality of a statute or an ordinance. Thus, this court lacks jurisdiction to consider Nielson's appeal. See Hinson, 966 P.2d at 277. When a court lacks jurisdiction, it "retains only the authority to dismiss the action." Varian-Eimac, Inc. v. Lamoreaux, 767 P.2d 569, 570 (Utah Ct.App.1989).
¶ 4 Accordingly, we dismiss the appeal for lack of jurisdiction.